DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 9/13/2021 have been fully considered but they are not persuasive. 
Applicant’s argument – (pages 5-6) Applicant argues the following:
Lipton fails to disclose “a second network associated with a second region, the second network configured to track the subject within the second region in response to the alert from the first network,” as recited in independent claim 1 and “tracking the subject within a second region being monitored by a second network, in response to the alert from the first network,” as recited in independent claim 10.
Applicant further argues the lack of teaching in 0162 does not disclose switching to tracking the subject to another region and 0188 is also deficient. Please read the Remarks for more detail. 
Examiner’s response – Examiner respectfully disagree. Lipton et al teaches the argued claim language “a second network associated with a second region, the second network configured to track the subject within the second region in response to the alert from the first network,” as recited in independent claim 1 and “tracking the subject within a second region being monitored by a second network, in response to the alert from the first network,” as recited in independent claim 10.
	Lipton et al established in 0067 two different networks, a first network video analytics engine 120 with its network NVR and a second network activity inference engine 160 also with its own network NVR, this is view as two separate networks. Paragraph 0134 teach how both networks operation with response to each other and 0066 teach where alerts cause the function between the two networks. Figure 2J teach where the second network count subject within the region (second region such as the tripwire area 284 and 286) of the entry/exit (first region such as the whole view of the entrance/exit),  Please view the office action below for further detail. 

Applicant’s argument –  (page 6) Applicant argues same reason for allowance for dependent claims 2-9 of independent claim 1 and dependent claims 11-15 that of independent claim 10.
Examiner’s response – Above the Examiner have map out and explain the teaching of Lipton et al to claim language of claim 1 and 10. Please read Examiner’s above and Office action below for further detail. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lipton et al (US 2008/0018738).
Claim 1:
Lipton et al (US 2008/0018738) teaches the following system (figure 1 teaches a system) for tracking a subject, the system comprising:
a first network associated with a first region, the first network configured to (0055 teaches tracking people through store area; 0067 teaches use of first device (video analytic engine 120) that compose of a network video as well as a second device (activity inference engine 160) which compose of network video as well; 0162 teaches tracking individuals across multiples video cameras and areas (figure 2A perimeter area; figure 2b loading dock area, figure 2c exit of store, figure 2d shelf of high value item, figure 2e aisle, figure 2g parking lot area, figure 2H path area, figure 2I area of high density, figure 2J entry and exit area)): 
detect activity of a subject (0055 teaches tracking people/subject in store area with activities such as dwell, shopping habits, purchasing habits/POS in all the area listed; figure 2a someone crossing perimeter, figure 2b subject stealing, figure 2c subject running, figure 2d person grabbing, figure 2e subject slip and fall, figure 2f subject spilling, figure 2g subject moving abnormal fast, figure 2h high density cause by subject gather in one area);
track location of the subject within the first region (0055 teaches tracking people through store AREAS which would include one area would be considered first region; figures 2A-J teaches tracking different area (locations) of subject in that region); 
perform a determination of when the subject departs the first region (0055 teaches measure of dwelling, measuring of people and employees for effective people tracking and marketing for data conversion; figure 2j teach entry and exit region (for example a first region) to tripwire region (284 and 286) for counting entry and exit events of subject (customers); figures 2a-j teach determination (crossing, stealing, slipping, grabbing…etc) of subject in that area); and 
issue an alert in response to the determination (0058 teaches alerts with analyzed video in a real-time mode of activities of interest); and 
a second network associated with a second region, the second network configured to track the subject within the second region in response to the alert from the first network (0067 teaches a video analytics engine 120 with its network NVR of a first device and also activity inference engine 160 of a second device with its own network NVR; 0134 teach where activity inference engine 160 (second network) operate in (work in response) real-time and process of the video analytic engine 120 (first network); figure 1 and 0066 teaches alerts for the interaction between first network (video analytic engine 120) and second network (activity inference engine 160); figure 2J teaches how activity inference engine 160 (second network) track subject (282) in second area (tripwires 284 and 286) within the video frame for counting detection of entry and exit events).

Claim 2:
Lipton et al further teaches:
The system according to claim 1, wherein 
each of the first network and the second network includes a video camera configured to capture video of activity of the subject to generate video data (0067 teaches first and second device both compose of network video, where 0068 teaches video data produced from video network/camera).

Claim 3:
Lipton et al further teaches:
The system according to claim 2, wherein 
the video camera is at least one of a traffic camera OR an aerial drone camera (0055 teaches tracking people through a store area, where movement of people within an area is view as traffic; 0092 teaches video with detection with flow of traffic; figure 2c from the angle of the camera is view from above/aerial; figure 2j teaches traffic area of entrance/exit with camera viewing).




Lipton et al further teaches:
The system according to claim 2, further comprising 
a computer configured to receive the video data from the video camera (figure 1 teaches computer 144 receive video data from video camera 102).

Claim 5:
Lipton et al further teaches:
The system according to claim 4, wherein the computer includes a video analytics module configured to:
perform real-time video processing of the video data to generate non-video data (0058 teaches video analyzed in a real-time mode, where 0055 teaches where tracking of people generate behaviors such as shopping, dwelling, interaction…all are view as non-video data); and
analyze at least one of the video data or the non-video data to identify occurrences of particular user behavior (0055 teaches occurrence in metric such as measuring of dwelling, habits, shopping, interactions; 0154 teaches dwell time measurement in time spent; 0196 teaches behavior of customer and employee by effective with customer purchasing product; figures 2a-j teach behavior (crossing, stealing, slipping, grabbing…etc)).

Claim 6:
Lipton et al further teaches:
The system according to claim 5, wherein 
the computer further includes an investigation generation module configured to generate an investigation containing at least one video sequence of the particular user behavior (figure 2D and 0204 teaches monitor person interaction to generate investigation flag).

Lipton et al further teaches:
The system according to claim 6, wherein 
the investigation generation module is configured to assign externally-generated data to the investigation (0204 teaches externally-generate data such as store policy in application to dictate flagging for investigation).

Claim 8:
Lipton et al further teaches:
The system according to claim 7, further comprising 
a POS system, wherein the computer receives the externally-generated data from the POS system and the externally-generated data includes at least one POS transaction (0029 teaches POS system with externally generated data from human observer such as manual recording as well as monitoring of other retail business processing to extract intelligent data for the POS).

Claim 9:
Lipton et al further teaches:
The system according to claim 7, wherein 
the investigation generation module is configured to simultaneously manage and populate a plurality of investigations (above teaches flagging for investigation; 0045 teaches systems operates in parallel/simultaneously; 0048 teaches the computer system that transmits and receiving information between other systems to generate results. This is view as done so fast to be view as simultaneously in order to be consider useful and effect for the user. 0057 teaches combining information of multiple cameras and system to analyze customers, is also view as done in real-time, as taught above, such is view as done simultaneously.).

Claim 10:
Lipton et al (US 2008/0018738) teaches the following method (0032 teaches method for video monitoring) for tracking a subject, the method comprising:
detecting activity of a subject within a first region being monitored by a first network (0055 teaches tracking people through store area; 0067 teaches use of first device (video analytic engine 120) that compose of a network video as well as a second device (activity inference engine 160) which compose of network video as well; 0162 teaches tracking individuals across multiples video cameras and areas (figure 2A perimeter area; figure 2b loading dock area, figure 2c exit of store, figure 2d shelf of high value item, figure 2e aisle, figure 2g parking lot area, figure 2H path area, figure 2I area of high density, figure 2J entry and exit area; 0055 teaches tracking people/subject in store area with activities such as dwell, shopping habits, purchasing habits/POS in all the area listed; figure 2a someone crossing perimeter, figure 2b subject stealing, figure 2c subject running, figure 2d person grabbing, figure 2e subject slip and fall, figure 2f subject spilling, figure 2g subject moving abnormal fast, figure 2h high density cause by subject gather in one area)
tracking location of the subject within the first region (0055 teaches tracking people through store AREAS which would include one area would be considered first region; figures 2A-J teaches tracking different area (locations) of subject in that region);
performing a determination of when the subject departs the first region (0055 teaches measure of dwelling, measuring of people and employees for effective people tracking and marketing for data conversion; figure 2j teach entry and exit region (for example a first region) to tripwire region (284 and 286) for counting entry and exit events of subject (customers); figures 2a-j teach determination (crossing, stealing, slipping, grabbing…etc) of subject in that area);
issuing an alert in response to the determination (0058 teaches alerts with analyzed video in a real-time mode of activities of interest); and
tracking the subject within a second region being monitored by a second network, in response to the alert from the first network (0067 teaches a video analytics engine 120 with its network NVR of a first device and also activity inference engine 160 of a second device with its own network NVR; 0134 teach where activity inference engine 160 (second network) operate in (work in response) real-time and process of the video analytic engine 120 (first network); figure 1 and 0066 teaches alerts for the interaction between first network (video analytic engine 120) and second network (activity inference engine 160); figure 2J teaches how activity inference engine 160 (second network) track subject (282) in second area (tripwires 284 and 286) within the video frame for counting detection of entry and exit events).

Claim 11:
Lipton et al further teaches:
The method according to claim 10, further comprising:
receiving video from at least one camera that is connected to the first network or the second network; and generating video data from the video (0067 teaches first and second device both compose of network video, where 0068 teaches video data from video network/camera is produced).




Lipton et al further teaches:
The method according to claim 11, wherein 
the camera is at least one of a traffic camera or an aerial drone camera (0055 teaches tracking people through a store area, where movement of people within an area is view as traffic; 0092 teaches video with detection with flow of traffic; figure 2c from the angle of the camera is view from above/aerial).

Claim 13:
Lipton et al further teaches:
The method according to claim 12, further comprising:
generating non-video data from the video wherein the non-video data includes non-video data related to user behavior (0058 teaches video analyzed in a real-time mode, where 0055 teaches where tracking of people generate behaviors such as shopping, dwelling, interaction…all are view as non-video data; ).

Claim 14:
Lipton et al further teaches:
The method according to claim 13, 
identifying a particular user behavior (figure 2D and 0204 teaches behavior such as grabs an item; figures 2a-j teach behavior (crossing, stealing, slipping, grabbing…etc));
identifying at least one occurrence of the particular user behavior within the video data (0204 teaches counting/occurrence of grabbing same item)
generating an investigation related to the particular user behavior (0204 teaches flag for investigation).

Claim 15:
Lipton et al further teaches:
The method according to claim 14, wherein the identifying the particular user behavior further includes:
defining the particular user behavior as at least one of an action, an inaction, a movement, a plurality of event occurrences, a temporal event, and an externally-generated event (figure 2D and 204 teaches user behavior of an action such as grab item, inaction/movement by counting/plurality how many grabbing within the time, externally-generated such as store policies that are apply to the monitoring to determine investigation, these actions define a flag for investigation).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663